internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br6-plr-144375-01 date date ty legend taxpayer f sec_1 country a f sec_2 country b country c hp1 country d hp2 country e product country a tax authority year year year a b dear this responds to your request dated date and supplemented by letters dated date date and date for a private_letter_ruling concerning whether taxpayer may apply the principles of revproc_65_17 1965_1_cb_833 in accordance with revproc_99_32 1999_2_cb_296 under the circumstances described below plr-144375-01 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer a domestic_corporation and the parent of a group of domestic and foreign subsidiaries makes the following representations with respect to its year through year taxable years taxpayer was an accrual basis calendar_year taxpayer taxpayer owned of f sec_1 a company organized under the laws of country a taxpayer indirectly owned through a single holding_company of f sec_2 a company organized under the laws of country b and managed and controlled in country c f sec_2 owned of hp1 a company organized under the laws of country d and of hp2 a company organized under the laws of country e hp1 owned of hp2 and taxpayer owned of hp1 f sec_1 and f sec_2 were classified as foreign_corporations for u s federal tax purposes hp1 and hp2 were classified as partnerships for u s federal tax purposes taxpayer and hp2 entered into license and technical service agreements under which taxpayer made manufacturing and marketing intangibles available to hp2 in exchange for royalties hp2 manufactured taxpayer-branded product which it sold to customers in country e and to commonly controlled resellers located outside of country e f sec_1 purchased product from hp2 and resold the product to customers in country a the country a tax authority examined the transfer_pricing between f sec_1 and hp2 and determined that prices paid_by f sec_1 to hp2 for product exceeded prices that would have been paid_by uncontrolled parties in comparable uncontrolled transactions as a result of its transfer_pricing examination the country a tax authority increased f sec_1’s gross_income for its year year and year taxable years by approximately dollar_figurea which caused an increase in f sec_1’s country a tax_liability of approximately dollar_figureb with respect to its year taxable_year taxpayer will initiate transfer_pricing adjustments for u s federal tax purposes by reporting on form 1120x amended u s_corporation income_tax return including amended forms information_return with respect to a foreign_corporation the product sales from hp2 to f sec_1 based on the prices determined in the country a transfer_pricing examination instead of the actual prices charged by hp2 taxpayer will cause hp2 and f sec_1 to create accounts_payable by hp2 and receivable by f sec_1 to conform the respective accounts and reflect the adjustments made by the country a tax authority in accordance with the principles of revproc_65_17 and revproc_99_32 the hp2 partners’ distributive shares of items described in sec_702 of the internal_revenue_code for their taxable years ending with or within year through year were determined in accordance with the partners’ interests in the partnership any such item reported in connection with a plr-144375-01 taxpayer-initiated adjustment pursuant to sec_482 of the internal_revenue_code and sec_1_482-1 of the income_tax regulations will be determined in accordance with the partners’ interests in the partnership ie hp2 will not make any special allocations of any such items for its year taxable_year the form 1120x filed by taxpayer to apply revenue_procedure treatment and reflect the arm’s length results of the controlled transactions will not decrease taxable_income based on the taxpayer-initiated allocations or other adjustments made with respect to the controlled transactions between hp2 and f sec_1 if taxpayer filed forms 1120x for its year and year taxable years the amended returns would decrease taxable_income based on the taxpayer-initiated allocations or other adjustments made with respect to the controlled transactions between hp2 and f sec_1 ruling requested taxpayer requests a ruling by the internal_revenue_service service that it may apply the principles of revproc_65_17 1965_1_cb_833 and its progeny in accordance with any reasonable interpretation thereof with respect to its tax years year through year for purposes of conforming accounts to reflect taxpayer-initiated primary adjustments law and analysis sec_482 of the internal_revenue_code provides in pertinent part as follows in any case of two or more organizations trades_or_businesses whether or not incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses sec_1_482-1 of the income_tax regulations states in part the purpose of sec_482 is to ensure that taxpayers clearly reflect income attributable to controlled transactions and to prevent the avoidance of taxes with respect to such transactions sec_482 places a controlled_taxpayer on a tax parity with an uncontrolled taxpayer by determining the plr-144375-01 true_taxable_income of the controlled_taxpayer this sec_1 sets forth general principles and guidelines to be followed under sec_482 sec_1_482-1 of the regulations describes the grant of authority to the service to make allocations the district_director may make allocations between or among the members of a controlled_group if a controlled_taxpayer has not reported its true_taxable_income in such case the district_director may allocate income deductions credits allowances basis or any other item or element affecting taxable_income referred to as allocations the appropriate allocation may take the form of an increase or decrease in any relevant amount sec_1_482-1 of the regulations provides that taxpayers may under certain circumstances initiate sec_482 allocations if necessary to reflect an arm's length result a controlled_taxpayer may report on a timely filed u s income_tax return including extensions the results of its controlled transactions based upon prices different from those actually charged except as provided in this paragraph sec_482 grants no other right to a controlled_taxpayer to apply the provisions of sec_482 at will or to compel the district_director to apply such provisions therefore no untimely or amended returns will be permitted to decrease taxable_income based on allocations or other adjustments with respect to controlled transactions see sec_1_6662-6t a or successor regulations whether initiated by the service or a taxpayer the allocations referred to in sec_1_482-1 and are commonly referred to as primary allocations a primary allocation made in accordance with sec_1_482-1 is also referred to as a taxpayer-initiated primary_adjustment sec_1_482-1 of the regulations identifies collateral adjustments taken into account with respect to primary allocations made in accordance with sec_1 a and one such collateral_adjustment that always results from a primary allocation is the correlative allocation ie the allocation made with respect to any other member of a controlled_group affected by the primary allocation plr-144375-01 another collateral_adjustment identified in sec_1_482-1 and taken into account with respect to a primary allocation is the secondary conforming_adjustment sec_1_482-1 describes secondary conforming adjustments appropriate adjustments must be made to conform a taxpayer's accounts to reflect allocations made under sec_482 such adjustments may include the treatment of an allocated amount as a dividend or a capital_contribution as appropriate or in appropriate cases pursuant to such applicable revenue procedures as may be provided by the commissioner see sec_601_601 of this chapter repayment of the allocated amount without further income_tax consequences the secondary conforming adjustments deemed by the service in the case of a service-initiated sec_482 allocation between brother-sister_corporations are described in revrul_69_630 1969_2_cb_112 in revrul_69_630 a common shareholder owned all of the stock of two domestic corporations one of which sold property to the other at a bargain price the service allocated income to the seller under the authority of sec_482 to reflect the arm’s length price that would have been charged in an uncontrolled_transaction to conform the accounts of the corporations with the primary_adjustment the service deemed a constructive distribution with respect to the stock of the selling corporation ie a dividend to the extent of available earnings_and_profits to the common shareholder and a constructive contribution to the capital of the buying corporation from the common shareholder revproc_65_17 1965_1_cb_833 prescribes the procedures to be followed where a taxpayer whose taxable_income has been increased by reason of an allocation under sec_482 requests permission to receive payment from the entity from or to which the allocation of income or deductions was made of an amount equal to a part or all of the amount allocated without further federal_income_tax consequences the service will in appropriate cases and pursuant to a closing_agreement permit such taxpayers to make adjustments to conform their accounts to reflect service-initiated sec_482 allocations revproc_99_32 1999_2_cb_296 which superceded revproc_65_17 provides treatment similar to that provided by revproc_65_17 ie setting up of accounts to conform to sec_482 allocations but also extends the application of revproc_65_17 to taxpayer-initiated adjustments made in accordance with sec_482 and sec_1_482-1 for pre-effective date taxable years specifically section dollar_figure of revproc_99_32 provides plr-144375-01 a united_states taxpayer that increased or decreased its taxable_income pursuant to sec_482 and sec_1 a for a taxable_year prior to the taxable_year including date shall be permitted to apply the principles of revproc_65_17 1965_1_cb_833 and its progeny in accordance with any reasonable interpretation thereof for purposes of conforming accounts to reflect the taxpayer- initiated primary_adjustment the service considers an interpretation that applies the final revised revenue_procedure published in this document or its general principles to be such a reasonable interpretation of revproc_65_17 thus with respect to taxpayer-initiated adjustments made in accordance with sec_482 and sec_1_482-1 for taxable years prior to the taxable_year including date taxpayers may apply the provisions of revproc_99_32 without a closing_agreement as a reasonable interpretation of the principles of revproc_65_17 the scope of revproc_99_32 includes primary adjustments made in connection with foreign-to-foreign controlled transactions in that regard sec_2 of revproc_99_32 provides in pertinent part for purposes of this revenue_procedure an increase or decrease or an adjustment of the taxable_income of a united_states taxpayer that is a domestic_corporation pursuant to sec_482 of the code shall be deemed to include an allocation of an amount to or from a related_person being a corporation as defined in sec_7701 of the code from or to a foreign_corporation that is a controlled_foreign_corporation within the meaning of sec_957 of the code solely by reason of ownership of such foreign corporation’s stock by such domestic_corporation or any member of the affiliated_group within the meaning of sec_1504 of the code in which such domestic_corporation is included with respect to a controlled_transaction in the latter circumstances the parties to any account established under section dollar_figure shall be such controlled_foreign_corporation and such related_person and for purposes of sec_4 the requirement to accrue and include or deduct interest in or from taxable_income shall mean accounting for such interest for all federal_income_tax purposes that may affect the determination of the taxable_income or tax_liability of such domestic_corporation including for example the computation of earnings_and_profits subpart_f_income and the foreign_tax_credit provided plr-144375-01 under sec_901 of the code emphasis added the preamble to revproc_99_32 in section e clarifies that t ransactions with noncorporate persons for example a transaction between a partnership and its controlling corporate_partner are not covered by the revenue_procedure but will be the subject of further study by the service thus while allocations made with respect to controlled transactions between two controlled_foreign_corporations may be within the scope of revproc_99_32 allocations made with respect to controlled transactions between a controlled_foreign_corporation and a related partnership are not however in appropriate cases the service may permit the application of revenue_procedure treatment to allocations involving partnerships section dollar_figure of revproc_99_32 sets out the procedure to be followed and the information to be provided by a u s taxpayer that desires to apply or elect revenue_procedure treatment with respect to a taxpayer-initiated adjustment under sec_5 the u s taxpayer must file a statement with its federal_income_tax return reporting the adjustment including in part a statement that the taxpayer desires revenue_procedure treatment for the year or years indicated the term return is generally interpreted to mean a timely filed return rather than an amended_return see 20_tc_79 middletown v commissioner 200_f2d_94 5th cir revrul_73_467 1973_2_cb_66 revrul_72_311 1972_1_cb_398 revrul_55_655 1955_2_cb_253 nevertheless in accordance with sec_1_482-1 revproc_99_32 provides that if a taxpayer-initiated adjustment results in an increase in taxable_income the increased income may be reported by the taxpayer at any time ie on a timely filed or amended_return accordingly revproc_99_32 employs an expanded interpretation of the term return in those limited circumstances where a taxpayer-initiated adjustment increases or does not decrease taxable_income a taxpayer that elects revproc_99_32 treatment must agree to be bound by the election sec_2 of revproc_99_32 provides the united_states taxpayer is bound by its election of treatment under the revenue_procedure the taxpayer- initiated adjustment for the treatment provided under the revenue_procedure will be subject_to review and adjustment and to possible imposition of the sec_6662 or h penalty by the service upon examination similarly section dollar_figure of revproc_99_32 provides a united_states taxpayer described in section dollar_figure shall qualify for the treatment provided in this revenue_procedure provided that the taxpayer shall be bound by its election of such treatment plr-144375-01 accordingly a taxpayer that applies the provisions of revproc_99_32 or its general principles as a reasonable interpretation of the principles of revproc_65_17 for a taxable_year prior to the taxable_year including date must agree to be bound by its application of revenue_procedure treatment conclusions based solely on the information submitted and the representations made we rule as follows provided all the threshold requirements are met taxpayer shall be permitted to apply the principles of revproc_65_17 and its progeny in accordance with any reasonable interpretation thereof for purposes of conforming accounts to reflect taxpayer-initiated primary adjustments made to the prices charged in transactions between hp2 and f sec_1 for the year taxable_year the service considers an interpretation that applies the provisions of revproc_99_32 or its general principles to be such a reasonable interpretation of revproc_65_17 the amended returns that taxpayer would be required to file to initiate the proposed taxpayer-initiated adjustments for its year and year taxable years would decrease taxable_income based on the taxpayer-initiated allocations or other adjustments made with respect to the controlled transactions between hp2 and f sec_1 sec_1 a expressly provides that such amended returns will not be permitted accordingly no ruling is issued with respect to those taxable years except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion regarding the following - whether the amounts of consideration charged to or paid_by hp2 in connection with controlled transactions whether or not adjusted by the country a tax authority are consistent with sec_482 and the arm’s length standard - whether the proposed taxpayer-initiated adjustments increase decrease or have no effect on taxpayer’s taxable_income based on allocations or other adjustments with respect to controlled transactions within the meaning of sec_1_482-1 - whether the earnings_and_profits of f sec_1 and f sec_2 as computed for u s federal tax purposes including for purposes of sec_902 and sec_960 should reflect the transfer prices determined by the country a tax authority see sec_964 sec_1_964-1 sec_1_964-1t and sec_1_902-1 - whether f sec_1 has exhausted all effective and practical remedies including invocation of the competent_authority procedures available under applicable plr-144375-01 income_tax treaties to reduce its liability for foreign tax including the country a tax resulting from the transfer_pricing examination by the country a tax authority see section e i and - whether adjustments to f sec_1’s post-1986_undistributed_earnings and to f sec_1’s post-1986_foreign_income_taxes to reflect the additional country a tax if such adjustments are allowed should be made for the taxable_year or years to which the additional country a tax relates or pursuant to sec_905 and the regulations thereunder for a subsequent taxable_year this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer and the second representative sincerely s elizabeth g beck elizabeth g beck chief branch office of associate chief_counsel international
